EXECUTION COPYAMENDED AND RESTATED FEE LETTER October 23, 2007 Navistar Financial Securities Corporation Navistar Financial Corporation c/o Navistar Financial Corporation 425 North Martingale Road Suite 1800 Schaumburg, IL 60173 Re: Navistar Financial Dealer Note Master Trust, Series 2000-WC Ladies and Gentlemen: Reference is made to (i) the Amended and Restated Fee Letter dated May 26, 2006 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the "Original Fee Letter"), among Navistar Financial Securities Corporation ("NFSC"), Navistar Financial Corporation ("NFC"), Bank of America, National Association and The Bank of Nova Scotia, (ii) the Amended and Restated Certificate Purchase Agreement dated as of December 27, 2004, (as amended, restated or otherwise modified from time to time, the "Certificate Purchase Agreement") among NFSC, as Seller (the "Seller"), NFC, as Servicer (the "Servicer"), Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding LLC (f/k/a Liberty Street Funding Corp.), as a Conduit Purchaser, The Bank of Nova Scotia, as a Managing Agent and as a Committed Purchaser, Bank of America, National Association, as Administrative Agent (the "Administrative Agent"), and Bank of America, National Association, as a Committed Purchaser and a Managing Agent and (iii) the Amendment and Waiver to Amended and Restated Certificate Purchase Agreement dated as of October 23, 2007 (the "October2007 Amendment"), by and among the parties referenced in clause (ii) above. In connection with the execution of the October 2007 Amendment and the amendments and waiver to the Certificate Purchase Agreement effectuated thereby, the parties hereto wish to amend and restate the Original Fee Letter as set forth herein. Capitalized terms used herein and not defined herein shall have the meanings assigned to them in the Certificate Purchase Agreement or the Series Supplement (as defined in the Certificate Purchase Agreement). This letter is the Fee Letter referred to in the Certificate Purchase Agreement and replaces in its entirety the fee letter previously executed among the parties hereto dated as of May 26, 2006. 1.
